Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.
 
DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jul. 1, 2022. Claims 1-8, 10-12, 15, 27-37 and 40 are pending and currently examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(Previous Rejection – Withdrawn) Claims 1-8, 10-12, 15, 27-38 and 40 were rejected under 35 U.S.C. 103 as being unpatentable over Bhambhani et al. (US 2016/0228532 A1, published on Aug. 11, 2016, filed on Oct. 13, 2014 as PCT /US14/60222) in view Volkin et al. (US 6290967 B1, patented on Sept. 18, 2001).
(Previous Rejection – Withdrawn) Claims 1-8, 10-12, 15 and 27-40 were rejected under 35 U.S.C. 103 as being unpatentable over Bhambhani et al. (US 2016/0228532 A1, published on Aug. 11, 2016, filed on Oct. 13, 2014 as PCT /US14/60222) in view Volkin et al. (US 6290967 B1, patented on Sept. 18, 2001), and further in view of Zhu et al. (Appl Microbiol Biotechnol (2014) 98:4107–4117).
The above rejections are withdrawn in view of the amendment filed on Jul. 1, 2022.

(New Rejection – Necessitated by Amendment) Claims 1-8, 10-12, 15, 27-29, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bhambhani et al. (US 2016/0228532 A1, published on Aug. 11, 2016, filed on Oct. 13, 2014 as PCT /US14/60222) in view Volkin et al. (US 6290967 B1, patented on Sept. 18, 2001), and further in view of Halperin et al. (Vaccine 27 (2009) 2540–2547).
Base claim 1, as amended, is directed to a liquid composition comprising virus-like particles (VLPs), an immunogenic component and a stabilizing agent comprised of one or more gelatins degraded to an average molecular weight of about twenty kilodaltons or less, wherein the immunogenic component is a bacterial antigen selected from the group of bacteria consisting of clostridium, diphtheria, meningococcal, streptococcal, staphylococcal, and pneumococcal. 
Base claim 37, as amended, is directed to a liquid composition comprising one or more structural components obtained or derived from hepatitis virus or human papilloma virus that form virus-like particles (VLPs) and an immunogenic component and a stabilizing agent, wherein 
Bhambhani et al. teaches an invention relating to compositions and methods for stabilizing a dried vaccine formulation. See e.g. Abstract. Specifically, it teaches that the methods of the invention are applicable to virus-like particle (VLP) vaccines, such as vaccines selected from vaccines for Hepatitis B, Chikungunya and human papillomavirus. See e.g. PGPub [0027]. It teaches that an aqueous composition comprises a virus-like particle, a sugar, polymer, Surfactant, amino acid and a buffer (see e.g. PGPub [0036]), and that a polymer can be selected from the group consisting of gelatin, hydrolyzed gelatin, collagen, chondroitin sulfate, a sialated polysaccharide, water soluble polymers, polyvinyl pyrrolidone, actin, myosin, microtubules, dyncin, kinetin, bovine serum albumin, human serum albumin, lactalbumin hydrolysate, and combinations thereof; that polymer can be present at a concentration ranging from about 0.1 % to about 20% (w/ v); that, in one embodiment, the polymer is gelatin present al a concentration ranging from about 0.5% to about 5% (w/v) (see e.g. PGPub [0036]).  
Accordingly, Bhambhani teaches a liquid composition (even though liquid immunogenic compositions of the invention may be lyophilized later) comprising VLPs, such as those of Hepatitis B, Chikungunya and human papillomavirus, which also comprise an immunogenic component, and a stabilizer that can comprise hydrolyzed (i.e. degraded) gelatin. However, Bhambhani is silent on if the hydrolyzed gelatin has an average molecular weight of about twenty kilodaltons or less, it is silent on if the liquid composition can also comprise a bacterial antigen selected from the group of bacteria consisting of clostridium, diphtheria, meningococcal, streptococcal, staphylococcal, and pneumococcal.
Volkin et al. teaches vaccine stabilizers, vaccine formulations and lyophilized vaccines with enhanced thermostability. See e.g. Abstract. It teaches that chemical stabilizer known in the art comprises hydrolyzed gelatin, Medium O and sorbitol. See e.g. column 2, line 55-58. It teaches that partially hydrolyzed gelatin having an average molecular weight of about 3000 Da may be used in the vaccine formulations of the invention. See e.g. column 7, lines 46-50. It teaches that a 6-carbon polyhydric alcohol (e.g., sorbitol) and a disaccharide (e.g., sucrose) are added in substantially increasing amounts to generate a vaccine stabilizer for combination with bulk viral preparations to generate vaccine formulations for lyophilization which result in the before-mentioned increase in thermostability. See e.g. column 8, lines 41-48. It teaches that a vaccine stabilizer of the invention can comprise a 6-carbon polyhydric alcohol, including but not limited to sorbitol, mannitol and dulcitol, and a disaccharide, including but not limited to sucrose, lactose, maltose or trehalose. See e.g. column 9, line 55-65.
Accordingly, Volkin teaches using hydrolyzed gelatin of about 3000 Da as one of stabilizers to enhance vaccine stability.
Halperin teaches that combination vaccines improve parental and provider satisfaction and schedule compliance by decreasing the number of injections. It teaches a study on four formulations of a liquid, hexavalent diphtheria–tetanus–acellular pertussis–inactivated poliovirus–Haemophilus influenzae b conjugate–hepatitis B virus (DTaP–IPV–Hib–HBV) vaccine, and that the formulations contained identical DTaP and IPV components, differing in the contents of Hib polyribosylribitol phosphate (PRP) conjugate component (tetanus-toxoid [PRP-T, 12ug] or Neisseria meningitidis outer-membrane-protein-complex [PRP-OMPC, 3ug or 6ug]), and in hepatitis B surface antigen (HBsAg, 10ug or 15ug). See e.g. Abstract. These teachings indicate that it is practiced to combine vaccine antigens from multiple different pathogens, including ones as claimed (e.g. diphtheria and HBV antigens), together in one formulation to reduce number of vaccine injections.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce the hydrolyzed gelatin of Volkin (having an average molecular weight of about 3000 Da) into the studies of Bhambhani to replace the hydrolyzed gelatin used therein with undisclosed molecular weight. One would have been motivated to do, e.g., to evaluate effect of degraded gelatin of a specific molecular weight. It would also have been prima facie obvious for one of ordinary skill in the art at the time of invention combine the teachings of Bhambhani, Volkin and Halperin to come up with multivalent vaccines including VLP-based antigens (such as those disclosed in Bhambhani and Halperin) and antigen of other pathogens as claimed (e.g. Diphtheria antigen in Halperin) so that multiple different vaccine antigens may be administered in one injection. There is reasonable expectation of success that different antigens as claimed may be combined in a formulation and efficacy evaluated.
Additionally, such a combination, or a substitution of one element for another known in the field to have the same function, is evidence that the claimed invention may be found obvious. See e.g., KSR International v. Teleflex Inc., 82 U.S.P.Q.2d 1385, at 1395. Therefore, the instant invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding claim 10, Bhambhani teaches sorbitol may be included in the formulations. See e.g. [0009].
Regarding claims 11, 37 and 40, Bhambhani does not teach inclusion of aluminum component. Therefore, one of skill in the art would have found it obvious not to include an aluminum compound based on teachings of Bhambhani as one of possible options.
Regarding claim 12, Bhambhani teaches both hepatitis virus and HPV virus VLPs. It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine both VLPs in one formulation to evaluate possibility of a vaccine combination comprising both VLPs.
Regarding claim 15, Bhambhani teaches that polyethylene glycol may be included in the formulations among many others. See e.g. [0037].

(New Rejection – Necessitated by Amendment) Claims 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Bhambhani et al. (US 2016/0228532 A1, published on Aug. 11, 2016, filed on Oct. 13, 2014 as PCT /US14/60222) in view Volkin et al. (US 6290967 B1, patented on Sept. 18, 2001) and Halperin et al. (Vaccine 27 (2009) 2540–2547), as applied above, and further in view of Ohtake et al. (US 2011/0243988 A1, published on Oct. 6, 2011).
Base claim 30, as amended, is directed to a liquid composition comprising one or more structural components that form virus-like particles (VLPs) and an immunogenic component, wherein the composition comprises a degraded gelatin with an average molecular weight of from about 20 kilodaltons to about 5 kilodaltons, the one or more structural components are obtained from a virus, and the immunogenic component is a viral antigen selected from the group of viruses consisting of enterovirus, hepatitis virus, human immunodeficiency virus (HIV), human papilloma virus (HPV), influenza virus, pertussis virus, rubella virus, tetanus, varicella virus (VZV), flavivirus, West Nile virus, dengue virus, tick-borne encephalitis virus, yellow fever virus, and Zika virus.
These claims specify that the degraded gelatin has average MW of about 20 KDa to about 5 KDa. The claims also specify that the composition comprises a viral structural component and an immunogenic component comprising an antigen from one of several different virus types.  Since a viral structural component also reads on a viral antigen, the claims are interpreted as encompassing a liquid immunogenic composition comprising at least one viral structural antigen(s) even though the liquid composition may be dried into a powder form to facilitate storage.  
Relevance of Bhambhani, Volkin and Halperin is set forth above. Particularly, Bhambhani and Volkin teach including degraded gelatin in a liquid formation for enhancing stability of vaccine viral components which include viral structural elements (e.g. HPV and HBV viral capsid or surface proteins). Bhambhani teaches that the vaccine antigens may be HBV or HPV VLPs from multiple types, while Volkin teaches that the degraded gelatin used in the formulation has average molecular weight of about 3 KDa. Teachings of Halperin indicate advantages of combining antigens against different pathogens into one single formulation to facilitate administration.
However, these references are silent on whether the degraded gelatin used as a vaccine antigen stabilizer can have average molecular weight of between about 20 KDa to about 5 KDa.
Ohtake teaches an invention for stabilizing formulations for viral antigens, e.g. for stabilizing the viability of live vaccines for measles and adenovirus. See e.g. Abstract. Ohtake teaches that polymers including degraded gelatin at a concentration ranging from about 0.1% to about 20% (w/v) may be included in antigen formulations. See e.g. [0020] and claim 35. It teaches that formulation including hydrolyzed gelatin of M.W. of about 3,000 Dalton at 3-4.2% (w/V) or 35,000 Dalton at 2-3% (w/v) had been used in antigen lyophilization processes. See e.g. [0004]. Therefore, teachings of Ohtake suggest that degraded gelatin of highly different average molecular weight may be used as a stabilizer for vaccine antigen preservation.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine teachings of Bhambhani, Volkin, Halperin and Ohtake to arrive at the invention as claimed, i.e., producing a liquid composition of immunogenic composition comprising viral structural antigens with degraded gelatin as one of the antigen stabilizers. As to the claimed average molecular weight of degraded gelatin of between about 20 to about 5 Kda, since Volkin and Ohtake teach that degraded gelatin of highly different average molecular weight (e.g. 3 and 35 KDa) could be used, one of skill in the art would have found it obvious to arrive at the claimed range of about 20 to 5 KDa for the average M.W. of degraded gelatin through routine experimental optimization unless there is evidence that the M.W. range produced unexpected results. 
  Regarding claims 33, Bhambhani does not teach inclusion of aluminum component. Therefore, one of skill in the art would have found it obvious not to include an aluminum compound based on teachings of Bhambhani as one of possible options.

Response to Applicant’s Arguments
Applicant’s arguments filed on Jul. 1, 2022 have been fully considered and are moot in view of withdrawal of the related rejections.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648